                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

TERRANCE DARNELL MCCALL,                         §
          Petitioner,                            §
                                                 §
vs.                                              §   CIVIL ACTION NO. 4:18-00710-MGL
                                                 §
SCOTT LEWIS, WARDEN                              §
PERRY CORRECTIONAL INSTITUTION                   §
          Respondent.                            §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION,
        GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT,
          AND DISMISSING PETITIONER’S PETITION WITH PREJUDICE
       This case was filed as a petition for writ of habeas corpus (petition) under 28 U.S.C.

§ 2254. Petitioner is proceeding pro se. The matter is before the Court for review of the Report

and Recommendation (Report) of the United States Magistrate Judge suggesting Respondent’s

motion for summary judgment be granted, and Petitioner’s petition be dismissed without an

evidentiary hearing. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil

Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on August 31, 2018, ECF No. 24, but Petitioner

failed to file any objections to the Report. “[I]n the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee's note). Moreover, a failure to object waives appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Respondent’s motion for summary judgment is GRANTED, and

Petitioner’s petition is DISMISSED WITH PREJUDICE.

       To the extent Petitioner requests a certificate of appealability from this Court, that

certificate is DENIED.

       IT IS SO ORDERED.

       Signed this 30th day of October, 2018, in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                             MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from

the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
